In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Schmidt, J.), entered October 31, 2000, which, after a jury trial, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff’s contentions regarding the bifurcated trial and the admission of his medical records are unpreserved for appellate review (see, CPLR 5501 [a]; Sanchez v Kato, Inc., 115 AD2d 646; Meyers v Fifth Ave. Bldg. Assoc., 90 AD2d 824; Isaacson v Karpe, 84 AD2d 868; Darwak v Benedictine Hosp., 247 AD2d 771), and we decline to reach these issues in the exercise of our interest of justice jurisdiction.
The contention that the trial court did not adequately respond to an inquiry from the jury is unpreserved for appellate review and, in any event, is meritless. It is clear from the record that the jury was satisfied with the portions of the record which were read back to it (see, People v Malloy, 55 NY2d 296, cert denied 459 US 847; cf., People v Gezzo, 307 NY 385; People v Cooke, 292 NY 185). Altman, J.P., Feuerstein, O’Brien and H. Miller, JJ., concur.